Opinion issued August 30, 2018




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00622-CV
                           ———————————
         TAMMI HUMPHREY (AKA TAMMI JONES), Appellant
                                        V.
  LARRY HUMPHREY II, THE HONORABLE CHARLEY PRINE, THE
    HONORABLE CHELSEA RAMOS, LEONEL FARIAS, Appellees


                   On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-37371


                         MEMORANDUM OPINION

      Appellant filed a motion to dismiss her appeal. No opinion has issued.

      We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a),

43.2(f). We dismiss any pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.




                                        2